third party communication none date of communication not applicable office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b07 mhbeker postn-128397-12 uilc date date to holly l mccann chief excise_tax program from frank boland chief branch office of the associate chief_counsel passthroughs special industries subject alaska bush flights this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent issue sec_1 whether amounts paid for the six flight services described in the facts below are subject_to the taxes imposed by sec_4261 of the internal_revenue_code code if amounts paid for a flight service described in the facts below are subject_to the taxes imposed by sec_4261 are amounts paid for the flight segments for that particular service exempt from the tax imposed by sec_4261 domestic_segment tax by reason of sec_4261 rural_airport exemption conclusion sec_1 amounts paid for flightseeing tours bear viewing platform day tours bear viewing boat tours and charter service described in the facts below are not subject_to the taxes imposed by sec_4261 amounts paid for fly-fishing day tours and lodge service are subject_to the taxes imposed by sec_4261 amounts paid for fly-fishing day tours and lodge service are exempt from the domestic_segment tax under the rural_airport exemption postn-128397-12 facts these facts describe events that occurred after date six unrelated air tour and aircraft charter companies operator operator operator operator operator and operator collectively operators offer various air transportation services in alaska all of the aircraft in the operators’ fleets are piston- driven float planes with a maximum certified takeoff weight of big_number pounds or less all of the operators’ tour flights originate from an airport home bases that receives financial assistance from the airport and airways trust fund this airport is not a rural_airport as that term is defined in sec_4261 of the code all of the sites other than their home bases to which the operators fly had fewer than big_number commercial passengers departing by air during the second preceding calendar_year before any of the flights described herein occurred in addition none of the sites other than their home bases to which the operators fly are connected by paved roads to another airport the operators offer the following services flightseeing tour a customer that purchases a flightseeing tour boards an aircraft at operator 1’s home base flies to a remote region of alaska to view mountains glaciers and other natural features from the aircraft and returns to operator 1’s home base the flight lasts from half an hour to three hours depending on the tour selected by the customer the aircraft does not land at any of the natural features during the flightseeing tour the aircraft takes off from and lands at the same point bear viewing platform day tour a customer that purchases a bear viewing platform day tour boards an aircraft at operator 2’s home base and flies to a national park or other scenic location where the aircraft lands on a body of water after landing the customer deplanes and walks a short distance to a platform where the customer views wild bears while on the ground the customer may have a box lunch but does not engage in any other activities such as fishing or kayaking after a few hours the customer re-boards the aircraft which may or may not wait on site and returns to operator 2’s home base the bear viewing platform day tour begins and ends on the same calendar day bear viewing boat tour a customer that purchases a bear viewing boat tour chooses a destination from a list of options provided by operator boards an aircraft at operator 3’s home base and flies to a national park or other scenic location where the aircraft lands on a body of water after landing the aircraft docks and the customer deplanes and boards a boat at the same or nearby dock postn-128397-12 the boat then cruises around the body of water while the passengers and a guide look for wild bears the customer remains on the boat with a guide the entire time the group is bear watching the boat then returns to the dock from which the boat departed and the customer may have lunch lunch is served at a lodge that is walking distance from the dock after lunch the customer re-boards the aircraft which may or may not wait on site and returns to operator 3’s home base the bear viewing boat tour begins and ends on the same calendar day fly-fishing day tour a customer that purchases a fly-fishing day tour chooses a fishing location from a list of options provided by operator boards an aircraft at operator 4’s home base and flies to a remote_area of alaska where the aircraft lands on a body of water at the selected location all of the fly-fishing locations are accessible only by aircraft or boat after landing the customer deplanes and is accompanied by a guide for a day of fly-fishing at the end of the day the customer re-boards the aircraft which may or may not wait on site and returns to operator 4’s home base also included in this category of flight services are tours that involve activities such as kayaking where the customer spends the day kayaking rather than fly-fishing most days during the summer season operator offers daily or near-daily departures for these tours and the aircraft used is determined by operator based on the total number of passengers that signed up for the tour lodge service operator partners with several lodges located in the alaska wilderness that are accessible only by aircraft or boat a customer that purchases lodge service is flown from operator 5’s home base to one of the lodges after several days operator returns to the lodge and flies the customer back to operator 5’s home base most days during the summer season operator offers daily or near-daily departures to the lodges and the aircraft used is determined by operator based on the total number of passengers flying to or from the lodges charter service operator offers private charter service to fly customers to locations it otherwise does not service a customer that purchases charter service arranges with operator the departure time departure location destination and either specifies the type of aircraft for the flight or works with operator to choose the appropriate aircraft to fit the customer’s needs law and analysis sec_4261 of the code imposes a tax on the amount_paid for the taxable_transportation of any person taxable_transportation is defined in sec_4262 to generally include transportation by air that begins and ends in the united_states sec_4261 provides that the tax is paid_by the person making the payment subject_to tax and sec_4291 provides that the tax is collected by the person receiving the payment postn-128397-12 sec_4261 domestic_segment tax imposes a tax on amounts paid for each domestic_segment of taxable_transportation a domestic_segment is defined in sec_4261 as any segment consisting of one takeoff and one landing and which is taxable_transportation sec_4261 exempts from the domestic_segment tax amounts paid for segments beginning or ending at rural airports sec_4261 defines the term rural_airport as any airport if i there were fewer than big_number commercial passengers departing by air in the case of any airport not connected by paved roads to another airport on flight segments of at least miles during the second preceding calendar_year from such airport and ii such airport i is not located within miles of another airport which is not described in sec_4261 ii is receiving essential air service subsidies as of the date of the enactment of sec_4261 or iii is not connected by paved roads to another airport sec_4261 exempts from the taxes imposed by sec_4261 amounts paid for any air transportation by a seaplane with respect to any segment consisting of a takeoff from and a landing on water but only if the places at which such takeoff and landing occur have not received and are not receiving financial assistance from the airport and airways trust fund sec_4281 provides that the taxes imposed by sec_4261 do not apply to transportation by an aircraft having a maximum_certificated_takeoff_weight of big_number pounds or less except when the aircraft is operated on an established line or when such aircraft is a jet_aircraft for purposes of the preceding sentence the term maximum_certificated_takeoff_weight means the maximum such weight contained in the type certificate or airworthiness certificate for purposes of sec_4281 an aircraft is not considered as operated on an established line at any time during which such aircraft is being operated on a flight the sole purpose of which is sightseeing sec_49_4263-5 of the facilities and services excise_taxes regulations regulations defines the term operated on an established line to mean operated with some degree of regularity between definite points it does not necessarily mean that strict regularity of schedule is maintained that the full run is always made that a particular route is followed or that intermediate stops are restricted the term implies that the person rendering the service maintains and exercises control_over the direction the requirement that amounts paid must be for transportation provided on non-jet powered aircraft was added to sec_4281 by section of the faa modernization and reform act of pub l the requirement applies to taxable_transportation provided after date this change to the law does not affect this case because none of the transportation at issue here was provided on jet powered aircraft postn-128397-12 route time number of passengers carried etc the safe accountable flexible efficient transportation equity act a legacy for users safetea-lu publaw_109_59 date added the last sentence to sec_4281 providing that sightseeing flights are not operated on established lines the code does not define the term sightseeing for purposes of sec_4281 and the irs has not issued guidance defining the term however the senate_finance_committee committee report report to safetea-lu s rep explains that sightseeing flights-- include flights of short duration that overlook a glacier volcano the grand canyon or other similar attraction and for which the air tour begins and ends at the same point by short duration the committee intends that the tour occur within a calendar day irrespective of intermittent stops to view the attraction in addition all passengers from the initial point of departure must return with the aircraft at the conclusion of the tour the report also explains the policy behind the provision - that such flights are primarily for entertainment rather than for transportation from one place to another and so should be treated as noncommercial_aviation you asked whether the taxes imposed by sec_4261 apply to amounts paid for the flight services described in the facts above the six flight services described above involve air transportation that begins and ends in the united_states thus the operators are providing taxable_transportation and the taxes imposed by sec_4261 apply to the amounts paid for these flights unless the code otherwise exempts the amounts paid for the flight services from the taxes the taxability of air transportation services is determined on a flight-by-flight basis exemption for seaplanes all of the flight services offered by the operators are provided on float planes and all of the flights originate from or return to the operators’ home bases which receives financial assistance from the airport and airways trust fund because all of the operators’ flights either take off from or land at a seabase that receives financial assistance from the airport and airways trust fund sec_4261 does not exempt from tax amounts paid for these flights exemption for small aircraft on a nonestablished line the sec_4281 exemption applies to air transportation if the aircraft-- has a maximum_certificated_takeoff_weight of big_number pounds or less and a is not operated on an established line or b is on a flight the sole purpose of which is sightseeing postn-128397-12 the operators use piston-driven aircraft with maximum certified takeoff weight of big_number pounds or less therefore the aircraft used for all of the flight services satisfy item item is satisfied if the aircraft is either a not operated on an established line or b solely for the purpose of sightseeing if the flight meets neither of these tests then the flight does not qualify for the sec_4281 exemption flightseeing tours flightseeing tours involve over-flights of scenic areas that depart from and return to operator 1’s home base flightseeing tours are short duration flights that overlook a glacier or other similar attraction and which begin and end at the same point on the same day in addition all passengers from the initial point of departure return with the aircraft at the conclusion of the tour therefore these flights are solely for the purpose of sightseeing and item b is satisfied bear viewing platform day tour bear viewing platform day tours involve flights to wild bear habitats a stop of several hours at the habitat to view bears and a return flight to operator 2’s home base these tours are short in duration occurring within a calendar day and involve flights with an intermittent stop to view wild bears in their natural habitat while on the ground the passengers leave the aircraft and walk a short distance but only for the purpose of viewing the bears the passengers do not participate in any other activities in addition all passengers from the initial point of departure return with the aircraft at the conclusion of the tour therefore these flights are solely for the purpose of sightseeing and item b is satisfied bear viewing boat tour bear viewing boat tours involve flights to wild bear habitats a stop of several hours during which the customer cruises around a body of water to view wild bears from a boat and a return flight to operator 3’s home base these tours are short in duration occurring within a calendar day and involve flights with an intermittent stop to view wild bears in their natural habitat while on the ground the passengers leave the aircraft and board a boat but only for the purpose of viewing the bears the passengers do not participate in any other activities while on the boat such as fishing or waterskiing the sole purpose of the boat is to provide a mobile viewing platform to watch wild bears customers begin and end the trip from a single point and do not dock at any other location during the tour the boat is not used to transport customers in the same sense that a ferryboat transports passengers from one point to a different point across a body of water and all passengers from the initial point of departure return with the aircraft at the conclusion of the tour therefore these flights are solely for the purpose of sightseeing and item b is satisfied postn-128397-12 fly-fishing day tour sightseeing fly-fishing day tours involve flights to remote sections of river a stop of several hours to fly-fish and a return flight to operator 4’s home base the purpose of these flights is not to overlook a glacier volcano or other similar attraction but rather to transport the passenger from one location to another location to engage in an activity that is not sightseeing these flights are essentially no different than purchasing a ticket on a commercial airline to fly from one’s home city to another city to engage in an activity there therefore fly-fishing day tours are not sightseeing flights as that term is used in sec_4281 established line an aircraft is operated on an established line if the aircraft is operated with some degree of regularity between definite points even though strict regularity of schedule is not maintained and the operator of the aircraft maintains and exercises control_over the direction route time and number of passengers carried the crux of regularity is that the public can rely on the transportation a fixed schedule is not required papillon airways inc v u s no 09-297t wl at fed cl date however some form of scheduled air service whether advertised or merely existing in fact is necessary service on demand is not by itself sufficient even where such service is characterized by a substantial number of flights the fly-fishing day tours are operated with some degree of regularity because the tours are offered daily even though some flights may be cancelled because of bad weather or lack of customers because the customer chooses a destination from a list of options offered by operator these flights are operated between definite points even though the exact landing spot on a river or lake may vary with the weather and fishing conditions of each day for example in 409_fedappx_64 9th cir the definite points requirement was satisfied even though the exact landing points on a glacier varied with the conditions of the day also operator maintains the requisite control_over the flights because operator decides what tours to offer which aircraft to fly when to schedule flights the route to take and where to land it also decides the maximum number of passengers allowed and whether to cancel a flight for insufficient sales when purchasing a fly-fishing day tour a customer cannot simply call operator and inform them of their departure time thus the fly-fishing day tours are operated on an established line and are subject_to the tax imposed by sec_4261 lodge service sightseeing lodge service is similar to the fly-fishing tours as the purpose of these flights is to transport the passenger from one location to another location to visit a lodge and engage in activities organized by the lodge like the fly-fishing day tours these flights are essentially no different than purchasing a ticket on a commercial airline to fly postn-128397-12 from one’s home city to another city to engage in an activity there therefore lodge service is not sightseeing flights as that term is used in sec_4281 established line lodge service is similar to fly-fishing tours as the flights are operated with some degree of regularity between operator 5’s home base and the operator 5’s partner lodges operator maintains the requisite control_over the flights because operator maintains control_over time of departure route number of passengers to take and whether to cancel a flight for insufficient sales thus the lodge service is operated on an established line and are subject_to the tax imposed by sec_4261 charter service sightseeing charter service is similar to the fly-fishing tours and lodge service as the purpose of these flights is to transport the passenger from one location to another location to engage in activities at the destination like the fly-fishing day tours and lodge service these flights are essentially no different than purchasing a ticket on a commercial airline to fly from one’s home city to another city to engage in an activity there therefore charter service is not sightseeing flights as that term is used in sec_4281 established line unlike fly-fishing tours and lodge service charter services are not operated with some degree of regularity between operator 6’s home base and the charter flight destinations operator does not maintain control_over time of departure route number of passengers to take and whether to cancel a flight for insufficient sales like it does for its other services thus the charter service is not operated on an established line and is not subject_to the tax imposed by sec_4261 exemption for rural airports you also asked whether those flight services that are not exempted from sec_4261 taxes by operation of sec_4281 fly-fishing day tours and lodge service are nevertheless exempted from the domestic_segment tax by sec_4261 the rural_airport exemption an amount_paid for a flight_segment is exempt from the domestic_segment tax if the segment begins or ends at a rural_airport the facts state that the operators’ home bases are not rural airports however amounts paid for flight segments that begin or if a customer charters an aircraft having a maximum_certificated_takeoff_weight of big_number pounds or more sec_4281 would not exempt amounts paid for the flight from the taxes imposed by sec_4261 in that case the amount_paid for the charter is subject_to the tax imposed by sec_4261 however applying the analysis discussed below amounts paid for the charter flights would be exempt from the domestic_segment tax postn-128397-12 end at the operators’ home bases are exempt from the domestic_segment tax if the destination or origin of the flight is a rural_airport revproc_2005_45 2005_2_cb_141 allows taxpayers to rely on a list of rural airports published by the u s department of transportation office of the secretary of transportation usdot list to determine whether an airport is a rural_airport however any airport not on the usdot list qualifies as a rural_airport if it meets the requirements of sec_4261 none of the destinations to which the operators fly is on the usdot list therefore we must first determine whether the landing site is an airport and if we determine that it is we must then determine whether the airport is rural by applying sec_4261 neither the code irs published guidance nor the legislative_history define the word airport for purposes of the rural_airport exemption although revrul_78_75 1978_1_cb_340 holds that regulations issued by the federal aviation administration faa are not determinative for air transportation excise_tax purposes the service sometimes considers external sources including dictionaries as an aid in construction when those sources do not conflict with the code or irs published guidance or such guidance is silent in this case the faa’s definition of airport in the federal aviation regulations far which is consistent with dictionary definitions of the term is informative far cfr defines airport as an area of land or water that is used or intended to be used for the landing and takeoff of aircraft and includes its buildings and facilities if any the remote bodies of water on which the operators land and takeoff are among the types of areas that congress intended to include when it created the rural_airport exemption a narrow reading of the word airport to only mean a transportation facility with a terminal building and control tower would undermine the purpose of the exemption by excluding from it some rural air facilities the broader reading of the word airport is further supported by the definition of airport in far cfr accordingly these areas of water are airports for purposes of the rural_airport exemption we must next determine whether these airports are rural as defined in sec_4261 applying sec_4261 we first look at the number of commercial passengers that depart by air from the airports fewer than big_number commercial passengers depart from the bodies of water to which the operators fly therefore clause i of sec_4261 is satisfied clause ii of sec_4261 looks at the connectivity of the airport at issue with other airports to satisfy this test the airport must satisfy one of three conditions the airport postn-128397-12 i is not located within miles of another airport that has a minimum of big_number commercial passengers departing by air during the second preceding calendar_year from such airport ii is receiving essential air service subsidies as of date or iii is not connected by paved roads to another airport clause ii of sec_4261 is also satisfied because all of the airports to which the operators fly are accessible only by air or boat none of the airports are connected to other airports by paved roads because sec_4261 and ii are satisfied the sites to which the operators fly are rural airports accordingly we conclude that amounts paid for the fly-fishing day tours and lodge service are exempt from the domestic_segment tax please call michael beker at if you have any further questions because the rural_airport exemption to the domestic_segment tax does not depend on the weight of the aircraft we would reach the same conclusion if the aircraft used for these flights have a maximum_certificated_takeoff_weight of big_number pounds or more
